 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), entered into as of September
11, 2012, by and between Antler Bar Investments LLC, a Delaware limited
liability company (“Buyer”) or in such other name approved by Pentwater Equity
Opportunities Master Fund Ltd., a Cayman Islands corporation (“Opportunities”)
and PWCM Master Fund Ltd., a Cayman Islands corporation (“PWCM” and together
with Opportunities, collectively, “Investor”) and ASEN 2 CORP., a Delaware
corporation (“Seller”).

 

WITNESSETH

 

WHEREAS, Seller agrees to sell and convey the Property to Buyer and Buyer agrees
to purchase the Property from Seller, on the terms, covenants and conditions set
forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF ASSETS

 

1.1         Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, including the payment of the purchase price set forth in Section
2.1 and the assumption of the Assumed Liabilities as described in Section 1.2,
at the Closing, Seller shall sell, transfer, convey, assign, and deliver to
Buyer, and Buyer shall purchase and accept, the Purchased Assets.

 

 

 

 

The Purchased Assets shall include the real property comprising of the Auld
Shipman project more particularly described on Exhibit A attached hereto and
made a part hereof (the “Property”) and in connection with the Property (but
excluding the Excluded Assets), including, without limitation: (a) all accrued
revenues not yet paid to Seller in respect of production payments arising prior
to the Closing Date; (b) all presently existing or future unitization,
communitization, pooling agreements and declarations of pooled units and the
units created thereby (including without limitation all units created under
orders, regulations and rules of any governmental authority) which may affect
all or any portion of the Hydrocarbon Interests; (c) all operating agreements,
production sales or other contracts, farmout agreements, farm-in agreements,
area of mutual interest agreements, equipment leases and other agreements which
relate to any of the Hydrocarbon Interests or any interests therein or to the
production, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons from or attributable to the
Property; (d) all Hydrocarbons; (e) all tenements, hereditaments, appurtenances
and properties in any manner appertaining, belonging, affixed or incidental to
the Hydrocarbon Interests, including all compressor sites, settling ponds and
equipment or pipe yards; and (f) all properties, rights, titles, interests and
estates described or referred to above, including any and all property, real or
personal, immoveable or moveable, situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or the Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, pipelines, sales and flow lines, gathering systems, field
gathering systems, salt water disposal facilities, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, steam
generation facilities, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements, servitudes licenses and other surface and subsurface
rights, together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing (collectively, the “Purchased
Assets”) free and clear of any mortgage, security interest, pledge, lien, charge
or other encumbrance (each, an “Encumbrance”) other than Permitted Encumbrances.
“Excluded Assets” is defined as (i) all rights, claims, or causes of action
arising, occurring, or existing in favor of Seller attributable to the Purchased
Assets or the operation thereof prior to the Closing Date under any operating
agreements, and such amounts as are determined to be recoverable as a result of
audits, accounting reconciliations, or litigation for periods prior to the
Closing Date (provided that Seller shall cooperate with Buyer in pursuing such
rights, claims, or causes of auction, and provided, further, that all the net
proceeds recoverable in any audit, accounting reconciliation, or litigation
shall be delivered to Investor and such proceeds shall be used to prepay
obligations and liabilities owing by Seller to Investor under that certain Note
and Warrant Purchase Agreement dated February 9, 2012 by and between Seller,
American Standard Energy Corp., a Delaware corporation (“Guarantor”), and
Investor (as amended, the “NPA”)); (ii) Seller’s legal files and legal opinions
(except title documents), attorney-client communications, attorney work product,
subject to confidentiality provisions, claims of privilege or other legally
valid and binding restrictions on access; (iii) all corporate, financial, tax,
and legal records of Seller; however, Buyer shall be entitled to be furnished
with copies of financial and tax records; (iv) all rights, titles, claims and
interests related to the Purchased Assets for all periods prior to the Closing
Date under any policy or agreement of insurance or indemnity, under any bond, or
to any insurance proceeds; (v) claims of Seller for any refund of or loss carry
forwards with respect to production, windfall profit, severance, ad valorem, or
any other taxes attributable to the Purchased Assets for any period prior to the
Closing Date, and income, occupational, or franchise (other than all accrued
revenues not yet paid to Seller in respect of production payments arising prior
to the Closing Date); (vi) all amounts due or payable to Seller as adjustments
to insurance premiums related to the Purchased Assets for all periods prior to
the Closing Date; and (vii) all computer or communications software or
intellectual property owned, licensed, or used by Seller except to the extent
necessary for Buyer to manage or monitor the Purchased Assets. “Hydrocarbon
Interests” is defined as all rights, titles, interests and estates and the lands
and premises covered or affected thereby acquired by Seller in and to oil and
gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, fee interests, surface interests, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” is defined as all oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom and all other
minerals which may be produced and saved from or attributable to the Property,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Property. Seller
expressly agrees that the sale of the Purchased Assets constitutes a transfer of
all of Seller’s rights with respect to the Purchased Assets, and that Seller
neither reserves, nor has granted, nor is aware of, any rights to market or
otherwise transfer the Purchased Assets. “Permitted Encumbrances” is defined as
royalties, non-participating royalties, overriding royalties, division orders,
sales and transportation contracts containing customary terms and provisions,
reversionary interests and similar burdens if the net cumulative effect of such
burdens does not operate to reduce the net revenue interest in any Purchased
Asset to an amount less than that in effect as of the Closing Date or to
increase the working interest of any Purchased Asset above that in effect as of
the Closing Date without a corresponding increase in the revenue interest;
liens, security interests or other encumbrances to be released at or prior to
the Closing; liens, security interests or other encumbrances created in the
operating agreement (including the Notice of Default issued by Cheyenne
Petroleum Company dated August 14, 2012); easements, rights of way, servitudes,
permits, surface leases, and other rights in respect of surface operations,
provided they do not materially interfere with Buyer’s operation or use of the
Purchased Assets; vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction, or other like liens arising by operation
of law in the ordinary course of business, or incident to the construction or
improvement of any property in respect of obligations which are not yet due; and
all other liens, claims, charges, encumbrances, contracts, agreements, permits,
instruments, obligations, defects, and irregularities which individually or in
the aggregate would not have a material adverse effect on the ownership,
development, operation or value of any of the Purchased Assets.

 

- 2 -

 

 

1.2          Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Seller will transfer and Buyer shall assume all
liabilities of Seller arising under the Purchased Assets (including, but not
limited to, the liabilities of Seller related to the operating agreements) (the
“Assumed Liabilities”), except where Buyer would be entitled to receive
indemnification pursuant to Article VII. Except as set forth herein, Buyer is
not assuming, and will not assume or perform any other liabilities or
obligations of Seller.

 

ARTICLE II
PURCHASE PRICE

 

2.1          Purchase Price. The purchase price for the Purchased Assets shall
be the assumption of the Assumed Liabilities and the forgiveness of indebtedness
in an amount equal to $2,750,000, as evidenced by a portion of that certain
Amended and Restated Secured Convertible Promissory Note dated July 23, 2012 (as
amended, the “Note”) assigned to and held by Buyer.

 

ARTICLE III
CLOSING

 

3.1          Closing Date. Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) of the transactions contemplated hereby
shall occur on or before Thursday, September 13, 2012 at 11:00 a.m. (Central
Time), or such later date or time as Seller and Buyer mutually agree (the
“Closing Date”).

 

- 3 -

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

4.1          Representations and Warranties of Seller. As of the date hereof,
Seller represents and warrants to Buyer as follows: (a) Seller is duly
organized, validly existing and (if applicable) in good standing under the laws
of its jurisdiction of organization and Seller has all requisite corporate power
and authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into this Agreement and any
other agreement to which it is a party; (b) this Agreement is, and the other
agreements when executed and delivered will be, the legal, valid and binding
obligations of Seller, each enforceable against Seller in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles; (c) Seller has taken all action and obtained all consents necessary
to authorize the execution, delivery and performance of this Agreement; (d) the
execution and performance of this Agreement and the other agreements to which it
is a party do not conflict with, or constitute a default under, any agreement to
which Seller is party or by which Seller is bound; (e) except as disclosed to
Buyer in writing, Seller is not party to any litigation and is not, to its
knowledge, the subject of any government investigation, and Seller has no
knowledge of any pending litigation or investigation or the existence of
circumstances that reasonably could be expected to give rise to such litigation
or investigation; (f) Seller does not have any obligation or liability required
to be disclosed in a balance sheet arising out of transactions entered into at
or prior to the Closing Date, or any action or inaction at or prior to the
Closing Date, or any state of facts existing at or prior to the Closing Date
other than liabilities previously disclosed to Buyer; (g) Seller has good and
marketable title to the Property, free and clear of Encumbrances (other than
Permitted Encumbrances) and the Property is not subject to any material sales
contract, option, right of first refusal or similar agreement or arrangement
with any third party with respect to the sale of such Property; (h) to the
knowledge of Seller, no material permit, license or certificate of occupancy
pertaining to the operation of the Property is required by any governmental
entity and (i) no representation or other statement made by Seller to Buyer in
this Agreement or any certificate or instrument delivered by Seller to Buyer in
connection herewith (taken together with all such representations, statements,
certificates and instruments delivered by Seller) contains any untrue statement
of a material fact or omits to state a material fact necessary to make any
statements made to Buyer not misleading.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

5.1          Representations and Warranties of Buyer. As of the Closing Date,
Buyer represents and warrants to Seller as follows:

 

A.           Buyer is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has all requisite company power and
authority to carry on its business as presently conducted, to own and operate
the properties owned by it and to enter into this Agreement and perform its
obligations hereunder.

 

- 4 -

 

 

B.           The execution, delivery and performance by Buyer of this Agreement
have been duly and effectively authorized by all necessary company action. This
Agreement has been duly executed and delivered by Buyer and is a legal, valid
and binding obligation of Buyer enforceable against it in accordance with its
terms.

 

ARTICLE VI

CONDITIONS

 

6.1          Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or Buyer’s waiver) of the following conditions as of the Closing
Date:

 

A.           The representations and warranties of Seller contained herein will
be true and correct in all material respects at and as of the time of the
Closing Date except for those representations and warranties that address
matters as of any other particular date (in which case such representations and
warranties shall have been true and correct in all material respects as of such
particular date);

 

B.           Seller hall have performed in all material respects all of the
covenants and agreements required to be performed by it under this Agreement at
or prior to the Closing;

 

C.           Seller shall have delivered to Buyer at the Closing, the applicable
conveyance documents sufficient to transfer the Purchased Assets in form and
substance satisfactory to Buyer, duly executed by the appropriate parties in
sufficient counterparts for filing in the counties where the Property is
located;

 

D.           Seller shall have delivered to Buyer at the Closing, such other
agreements, documents, certificates and instruments as Buyer may reasonably
request as being necessary in order to effectuate the transactions contemplated
by this Agreement;

 

E.           Seller shall have delivered to Buyer at the Closing the resolutions
approving the transactions contemplated by this Agreement and the other
documents related hereto, and the consummation of transactions hereunder and
thereunder;

 

F.           Seller shall have provided a copy of title information in its
possession regarding the Purchased Assets to Buyer;

 

G.           Buyer shall have completed a due diligence review of the Purchased
Assets and shall have obtained satisfactory results therefrom as determined by
Buyer in its sole discretion; and

 

H.           Buyer shall have received the appropriate internal approvals to
consummate the transactions contemplated by this Agreement.

 

6.2          Conditions to Seller’s Obligations. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or Seller’s waiver) of the following conditions as of the Closing
Date:

 

- 5 -

 

 

A.           The representations and warranties of Buyer contained herein will
be true and correct in all material respects at and as of the time of the
Closing Date except for those representations and warranties that address
matters as of any other particular date (in which case such representations and
warranties shall have been true and correct in all material respects as of such
particular date);

 

B.           Buyer shall have delivered to Seller at the Closing, the
appropriate constituent documents, duly executed, approving the execution and
delivery of this Agreement and the other documents related hereto, and the
consummation of transactions hereunder and thereunder; and

 

C.           Buyer shall have delivered evidence of the forgiveness of
indebtedness in an amount equal to $2,750,000.

 

ARTICLE VII

INDEMNIFICATION

 

7.1          Survival of Representations and Warranties.

 

A.           The representations and warranties of Seller and Buyer contained in
this Agreement, any agreement or any other certificate or other document
delivered in connection herewith or therewith shall survive for a period of
twelve (12) months after Closing. Any claim for indemnification with respect to
any of such matters which is not asserted by notice given as herein provided
relating thereto within such specified period of survival may not be pursued and
is hereby irrevocably waived after such time. Any claim for an Indemnifiable
Loss (as defined in Section 7.2) with respect to any such matters asserted
within such period of survival as herein provided will be timely made for
purposes hereof.

 

B.           Unless a specified period is set forth in this Agreement (in which
event such specified period will control), the covenants in this Agreement will
survive the Closing and remain in effect indefinitely.

 

7.2          Indemnification.

 

A.           Seller agrees to indemnify, defend and hold harmless Buyer and its
directors, officers, partners, employees, agents, attorneys, legal counsel and
representatives, from and against any and all Indemnifiable Losses actually
suffered or incurred to the extent relating to, resulting from or arising out
of:

 

(i)          any breach of representation or warranty of Seller contained herein
or under any agreement, certificate or other document delivered pursuant hereto;

 

(ii)         any breach or nonfulfillment of any agreement or covenant of Seller
under the terms of this Agreement or any other agreement delivered pursuant
hereto;

 

(iii)        the ownership of the Purchased Assets during the period of time
prior to the Closing Date that the Purchased Assets were owned by Seller (other
than the Assumed Liabilities); and

 

- 6 -

 

 

(iv)        the payment and performance of any liabilities not assumed
hereunder.

 

B.           Buyer agrees to indemnify, defend and hold harmless Seller and its
directors, officers, partners, employees, agents or representatives from and
against any and all Indemnifiable Losses to the extent relating to, resulting
from or arising out of:

 

(i)          any breach of representation or warranty of Buyer contained herein
or under any agreement, certificate or other document delivered pursuant hereto;

 

(ii)         any breach or nonfulfillment of any agreement or covenant of Buyer
to Seller under the terms of this Agreement or any other agreement delivered
pursuant hereto; and

 

(iii)        failure of Buyer to perform the obligations in respect of the
Assumed Liabilities.

 

For purposes of this Agreement “Indemnifiable Losses” means any and all damages,
losses, liabilities, obligations, costs and expenses, and any and all claims,
demands or suits (by any person, including without limitation any governmental
entity), including without limitation the costs and expenses of any and all
actions, suits, proceedings, demands, assessments, judgments, settlements and
compromises relating thereto and including reasonable attorneys’ fees and
expenses in connection therewith.

 

ARTICLE VIII

TERMINATION

 

8.1          Termination. This Agreement may be terminated at any time prior to
the Closing (a) by the mutual written consent of Buyer and Seller; (b) by Buyer,
if there has been a material breach by Seller of any representation, warranty,
covenant or other agreement contained herein which has prevented the
satisfaction of any condition to the obligations of Buyer at the Closing; or (c)
by Buyer if the Closing has not occurred on or prior to Thursday, September 13,
2012 at 11:00 a.m. (Central Time).

 

8.2          Effect of Termination. In the event this Agreement is terminated by
either Buyer or Seller as provided in Section 8.1, the provisions of this
Agreement shall immediately become void and of no further force and effect
except as otherwise expressly set forth therein (other than this Article VIII of
which shall survive the termination of this Agreement), and there shall be no
liability on the part of Buyer or Seller to any other party hereto.

 

ARTICLE IX
MISCELLANEOUS

 

9.1          Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by either party to the other (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgment of receipt of delivery or mailed by certified
mail, postage prepaid and return receipt requested, or by fax, as follows:

 

- 7 -

 

 

  If to Seller, addressed to: ASEN 2, Corp.     4800 N. Scottsdale Road, Ste.
1400     Scottsdale, AZ 85251     Tel: (480) 371-1929     Fax: (480) 990-2732  
  Attention: Scott Mahoney         With a copy to: Blank Rome LLP     The
Chrysler Building     405 Lexington Avenue     New York, NY  10174     Tel:
(212) 885-5303     Fax: (917) 332-3711     Attention: Scott R. Smith        
And: Sonnet Edmonds Law Office, LLC     1718 Peachtree Street, NW     Suite 900
    Atlanta, GA  30309     Tel: (404) 973-2774     Fax: (404) 393-9731    
Attention: Sonnet C. Edmonds         If to Buyer, addressed to: Antler Bar
Investments LLC     c/o Pentwater Capital Management, LP     227 West Monroe
Street, Suite 4000     Chicago, IL 60606     Tel: (312) 589-6410     Fax: (312)
589-6497     Attention:  Matt Halbower         With a copy to: Patton Boggs LLP
    2000 McKinney Avenue, Suite 1700     Dallas, TX 75201     Tel: (214)
758-3505     Fax: (214) 758-1550     Attention: Anthony J. Herrera

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by fax shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All Notices by fax shall be confirmed promptly after
transmission in writing by certified mail or personal delivery. Any party may
change any address to which Notice is to be given to it by giving Notice as
provided above of such change of address.

 

9.2          Further Assurances. After the Closing, Seller shall execute,
deliver and acknowledge all such further instruments of transfer and conveyance,
obtain such other releases and do and perform all such other acts and things as
Buyer may reasonably require to vest more effectively in Buyer, and to put Buyer
in possession of, the Purchased Assets, free and clear of any Encumbrances other
than Permitted Encumbrances.

 

- 8 -

 

 

9.3          Fees and Expenses. Each party hereto shall bear and pay all costs
and expenses (including, without limitation, finder’s or broker’s fees or
commissions) incurred by it in connection with the transactions contemplated by
this Agreement.

 

9.4          Complete Agreement. This Agreement constitutes the entire agreement
of the parties relating to the transactions contemplated by this Agreement and
supersedes all prior contracts or agreements with respect to those matters,
whether oral or written.

 

9.5          Assignment. This Agreement and any rights or duties hereunder shall
not be assigned by any party hereto without the consent of the other party
hereto.

 

9.6          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all of such
counterparts together shall constitute but one and the same instrument. This
Agreement shall be effective upon receipt of each party of a duly executed
facsimile hereof. For purposes of this Agreement, facsimile, scanned, or
digitally transmitted signatures shall be deemed to be original signatures. In
addition, if any of the parties sign facsimile or scanned copies of this
Agreement, such copies shall be deemed originals.

 

9.7          Governing Law. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the State of New York (excluding
any conflicts of law or other rule or principle that might refer to the laws of
another jurisdiction).

 

9.8          Specific Performance and Other Remedies. The parties agree that
irreparable damage would occur to Buyer in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that Buyer shall be entitled,
without posting a bond or similar indemnity, to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement this being in addition to any other remedy to which
it is entitled at law or in equity. Seller agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief when
available pursuant to the terms of this Agreement on the basis that Buyer has an
adequate remedy at law or an award of specific performance is not an appropriate
remedy for any reason at law or equity.

 

(The rest of this page is intentionally left blank. Signatures to follow.)

 

- 9 -

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its authorized representative on its behalf as of the date first
above written.

 

  SELLER:       ASEN 2, CORP.       By: /s/ Scott Feldhacker     Name: Scott
Feldhacker     Title:  Chief Executive Officer

 

  BUYER:       Antler Bar Investments LLC       By: /s/ Matthew Halbower    
Name: Matthew Halbower     Title:  Managing Member

 

Acknowledged and agreed as of the date first set forth above:

 

AMERICAN STANDARD ENERGY CORP.,       By: /s/ Scott Feldhacker     Name: Scott
Feldhacker     Title: Chief Executive Officer  

 

- 10 -

 

 

EXHIBIT A

 

PROPERTY

 

- 11 -

 